The Disciplinary Review Board having filed with the Court its decision in DRB 17-225, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, JOSEPH A. RIZZO of EASTON, PENNSYLVANIA, who was admitted to the bar of this State in 1999, should be censured based on discipline imposed in Pennsylvania for unethical conduct that in New Jersey constitutes violation of RPC 1.3 (lack of diligence); RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information); RPC 1.16(d) (failure to return an unearned fee); and RPC 5.5(a)(1) (practicing law while ineligible), and good cause appearing;
It is ORDERED that JOSEPH A. RIZZO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.